BRYAN SCTIRODER
United States Attomey

ANDREA STEWARD
Assistant United States Attomey
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 995 1 3-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: aunnie.steward@usdoj.gov


                   IN T}IE UNITED STATES DISTRICT COURT

                         FOR T}IE DISTRICT OF ALASKA

 UNTIED STATES OF AMERICA,                ) No 3:18-cr-00151-TMB-DMS
                                          )
                    Plaintifl             )
                                          )
                                            PLEAAGREEMENT
       vs.
                                          )
                                          )
 DONNAWKICH,
                                          )
                    Defendant.            )
                                          )


                             jointly inform the Court in writing of any
             Unless the parties
             additional agreements, this document in its entirety
             contains the terms of the plea agreement between the
             defendant and the United States. This agreement is Iimited
             to the District of Alaska; it does not bind other federal,
             state, or local prosecuting authorities.




       Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 1 of 21
L     SUMMARY OF AGREEMENT, FEDERAL RULE OF CRIMINAL
      PROCEDURE 11

      A.       Summary of Agreement

       The defendant agrees to plead guilty to the following counts of the Information in

this case: Counts   I   and 2; 18 U.S.C. $ 666, charging theft conceming a program

receiving federal funds, and 26 U.S.C. $ 7206(l) charging filing a false tax return,

respectively. The parties agree that the defendant's intended loss and restitution is

$510,181.56 inthis case. The United States agrees not to prosecute the defendant fr[ther

for any other offense related to the events that resulted in the charges contained in the

Information.

       The defendant will waive all rights to appeal the convictions and sentence imposed

under this agreement. The defendant       will also waive all rights to collaterally attack the

convictions and sentence, except on the grounds of ineffective assistance of counsel or

the voluntariness of the pleas.

       B.      Federal Rule ofCriminal Procedure 11

       Unless the parties otherwise inform the Court in writing, Federal Rule of Criminal

Procedure   ll(cXlXA)      and @)   will control this plea agreement. Thus, the defendant may

not withdraw from this agreement or the guilty pleas if the Court rejects the parties'

sentencing recommendations at the sentencing hearing.




United States v. Vukich
3: I 8-cr-                                    Page 2


        Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 2 of 21
II    CHARGES, ELEMENTS, FACTUAL BASIS, STATUTORY PENALTIES
      AND OTHER MATTERS AFFECTING SENTENCE

      A-       Charges

      The defendant agrees to plead guilty to the following counts of the lnformation:

      Count 1: Theft conceming a program receiving federal funds - a violation of Title

       l8 U.S.C.        $ 666; and

      Count 2:      -   Filing   a false   tax retum   -   a   violation of Title 26 U.S.C. $ 7206(l).

      B.       Elements

      The elements ofthe charge to which the defendant is pleading guilty are as

follows:

       Count 1: Theft conceming a program receiving federal funds (18 U.S.C. $ 666)

               I           First, that at the time alleged in the Information, the defendant was
                           an agent ofthe Naknek Electric Association;
               )           Second, that in the one-year period charged in the Infonnation the
                           Naknek Electric Association received benefits in excess of $10,000
                           from a Federal program involving contracts or from some other form
                           of Federal assistance;
               3.          Third, that the defendant knowingly converted property to the use of
                           any person other than the rightful owner without authority to do so;
               4.          Fourth, that the property knowingly converted was under the care,
                           custody or the control of Naknek Electric Association; and
               5.          Fifth, that the value of the property knowingly converted without
                           authority was at least $5,000.

       Count 2: Filing a false tax retum (26 U.S.C. $ 7206(l))

               I           First, the defendant made and subscribed a retum, statement, or other
                           document which was false as to a material matter;
               ,           Second, the return, statement, or other document contained a written
                           declaration that it was made under the penalties of perjury;
               3.          Third, the defendant did not believe the retum, statement, or other
                           document to be true and correct as to every material matter; and
               4,          Fourth, in filing the false tax return, the defendant acted willfully.

United States v. Vukich
3:18-cr-                                               Page 3


           Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 3 of 21
       C.     Factual Basis

       The defendant admits the truth of the allegations in Counts                I   and 2 of the

Information and the truth of the following statement, and the parties stipulate that the

Court may rely upon this statement to support the factual basis for the guilty pleas and for

the imposition of the sentence:

       From January 2011, through December 2015, Donna Vukich was General

Manager of NEA, and as such she was an agent of NEA for purposes of l8 U.S.C. $ 666.

Naknek Electric Association (NEA) is an electric distribution cooperative located in

Nakneh AK that serves more than 600 members in Bristol Bay. During this time,

Vukich did knowingly, and without authority, convert property under the custody and

control ofNEA to her personal use and the use of others. Specifically, Vukich paid for

approximately $5 10,181.56 in unauthorized personal expeffies with a company credit

card and used NEA funds to pay the credit card                bill. Vukich   also intentionally filed false

tax retums for tax years 2011,2012,2013,2014, and 2015 when she did not declare any

of this amount as income.

       Theft concernins a Drosram                         p      eral funds (Count       l)
       NEA contracted with multiple federal agencies to provide electricity during the

continuous period of 20 I   I through   20   15   .   During this time-period, NEA billed the federal

agencies approximately $8 million related to these contmcts. As part of her duties as

General Manager, Vukich was in possession of a company-owned credit account for the

purpose of making business purchases for              NEA. Vukich was not authorized to use NEA


United States v. Vukich
3: I 8-cr-                                            Page 4


        Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 4 of 21
frrnds to pay for personal expenses set out here. Nonetheless, Vukich used the credit card

for extensive personal expenditures. The personal expenditures included paying for

travel, her daughter's college tuition, cash advances, and entertainment items for her, her

family and friends.

       As General Manager, Vukich was responsible for the financial reporting of NEA.

One of her responsibilities relating to the financial reporting was overseeing the

identification of expenditures and assigrring the expenses to various general ledger

accounts. Vukich maintained the records relating to the use of the NEA credit card.

Vukich identified the individual charges on the credit card statements and assigrred the

charges to the general ledger accounts.   Vukich falsely assigrred the charges for her

personal expenditures to multiple general ledger expense accounts thus concealing the

nature of the expendifures.

       Other than a few instances where VUKICH used her personal funds to pay toward

the credit card balance, her personal expenses on the NEA credit card account were paid

using NEA funds. The value of the property knowingly converted by VUKICH to her

personal use, and the use of others, without authorization was $5 l0,l 8l .56.

       Specific to Count   l, for the tax year 2015, while acting as an agent of NEA, the

defendant converted to her own use $139,830.92       ofNEA firnds without authorization.

During that same timeframe NEA received in excess of $10,000 in federal contracts.




United States v. Vukich
3: l8-cr-                                   Page 5


        Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 5 of 21
         Filins   a false   tax return (Cou nt 2)

         For calendar years 201I through 2015, VUKICH sigrred under the penalties           of

perjury and filed joint personal federal income tax retums' VUKICH knowingly and

willfully did not report the amount of the money she had knowingly converted from NEA

during those years, as follows:

              TAXYEAR                  UNREORTED INCOME                      TAXDUE
                    20ll                         $39,000.83                  $9,840.71

                    20t2                         $72,678.21                 $18,659.22

                    2013                        $134,382.18                 $36,409.31

                    20t4                        sr24,289.42                 $34,868.96

                    2015                        $139.830.92                 $38.910.91

                                                $510,18r.56                $138,689.1 I



This unreported income resulted in a tax loss to the United States of$13E'689.11.

          Specific to Count 2, on       April   3, 2016,     within the District   of Alaska,

defendant willfully made and subscribed to a materially false United States

Individual Income Tax Return, Form 1040, for the calendar year 2015, which

defendant verified by a written declaration that it was made under penalty of

pequry, and flIed such tax return with the Internal Revenue Senrice, which

defendant did not believe to be true and correct as to every material matter

in that it failed to report the additional income for the 2015 year described

herein.




United States v. Vukich
3:   l8-cr-                                         Page 6


          Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 6 of 21
         D.       Statutory Penalties and Other Matters Alfecting Sentence

                  l.          Statutory Penalties

         The maximum statutory penalties applicable to the charges to which the defendant

is pleading guilty, based on the facts to which the defendant                will admit in support of the

guilty pleas, are as follows:

         Count 1: Theft conceming a program receiving federal fimds                  -   18 U.S.C. $ 666.


                  l)    Lnprisonment: 10 years;

                  2) Fine: the greater of $100,000 or twice the amount obtained in violation

                  of the section;

                  3) Supervised Release: 5 years; and

                  4) Special Assessment: $100.00

          Count 2:      -   Filing   a false tax return   -   26 U.S.C. S 7206(1)

                   l)   knprisonment: 3 years;

                  2) Fine: $100,000;

                  3) Supervised Release: I year; and

                  4) Special Assessment: $100.00

          2.       Other Matters Alfecting Sentence

                   a.          Conditions alfecting the defendant's sentence

          The following conditions may also apply and affect the defendant's sentence:

l)   pursuant to Comment 7 of U.S.S.G. $ 5E1.2, the Court may impose an additional fine

to pay the costs to the government of any imprisonment and supervised release term;

2) pursuant to l8 U.S.C.$ 3612(f), unless otherwise ordered" if the Court imposes a fme

United States v. Vukich
3:   l8-cr-                                               Page 7


              Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 7 of 21
of more than $2,500, interest will be charged on the balance not paid within 15 days after

the   judgment date; 3) upon violating any condition of supervised release, a further term

of imprisonment equal to the period of the supervised release may be imposed with no

credit for the time already spent on supervised release; 4) the Court may order the

defendanttopayrestitutionpursuantto thel8U.S.C.$3663andU'S.S.G.$5E1.1,and

if l8 U.S.C.   $ 3663A (mandatory restitution         for certain crimes) applies, the Court shall

order the defendant to pay restitution.

                b.        Payment ofSPecial Assessment

         The defendant agrees to pay the entire special assessment in this case on the day

the Court imposes the sentence.           All payments will      be by check or money order, and are

to be delivered to the Clerk of Court, United States District Corxt,222 W. 7th Ave. Box

4, Rm. 229, Anchorage,       AK       99513-7 5@.

                c.        ConsequencesofFelonyConviction

          Any person convicted ofa federal felony offense may lose or be denied federal

benefits including any grants, loans, licenses, food stamps, welfare or other forms               of

public assistance,   as   well   as the   right to own or possess any fuearrns, the right to vote, the

right to hold public office, and the right to sit on         a   jury. If applicable,   any defendant who

is not a United States citizen may be subject to deportation from the United States

following conviction for         a   criminal offense and will not be permitted to retum unless the

defendant specifically receives the prior approval of the United States Attomey General.




United States v. Vukich
3:18-cr-                                            Page 8


          Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 8 of 21
      E.         Restitution

       Defendant agrees to send all payments made pursuant to the Court's restitution

order to the Clerk of the Court at the following address:

       United States District Court
       222W.7thAve.
       Box 4, Rm. 229
       Anchorage, AK 995 13-7564

The defendant agrees that the Court     will order restitution to the following victims in the

amount listed:

   1. Theft      concerning a program receiving federal funds (Count           l)
            a-   The defendant agrees to pay restitution to the Naknek Electrical

                 Association in the total amount of 510,181.56, pursuant to l8 U.S.C. $

                 3663(aX3).

            b. Defendant agrees that the total amount of restitution reflected in this

                 agreement results from Defendant's fraudulent conduct.

            c.   This total amount of restitution consists of the following:

            o    $39,000.83foryear2011

            o    $72,678.21for year 2072

            o    $134,382.18for year 2013

            t    $124,289.42for year 2014

            o    $139,830.92 for year 2015

       d.   The defendant has made repayments to Naknek Electrical Association in the

            amount of $5 10,182.00. Therefore, the amount of restitution outstanding to


United States v. Vukich
3:18-cr-                                      Page 9


        Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 9 of 21
         Naknek Electric Association has been reduced to $0. Defendant agrees that she

         will not claim   a   refund of the payment or otherwise challenge the existence or

         amount of this restitution amount.

  2. Filing a false tax return (Count 2)
         a.    The defendant agrees to pay restitution to the lntemal Revenue Service in

               the total amount of $138,689.11, pursuant to 18 U.S.C. $ 3663(aX3).

          b.   Defendant agrees that the total amount of restitution reflected in this

               agreement results from Defendant's fraudulent conduct.

          c.   This total amomt of restitution consists of the following:

                  o    $9,840.71 fortax Year   20ll

                  o    $18,659.22 fot tax Year 2012

                   o   $36,409.31 for tax Year 2013

                   o   $34,868.96for tax Yeat 2014

                   o   $38,910.91 fortax Year 2015

          d.   Defendant agrees to pay Title 26 interest on the restitution amount; interest

               runs from the last date prescribed for payment of the relevant tax liability

               until the IRS receives payment in full. The govemment will provide an

               updated interest figure at sentencing.

          e.   Defendant agrees that restitution is due and payable immediately after the

               judgment is entered and is subject to immediate enforcement, in full, by the

               United States. If the Court imposes a schedule of payments, Defendant

               agrees that the schedule of payments is a schedule of the minimum payment

United States v. Vukich
3:18-cr-                                     Page   l0

      Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 10 of 21
               due, and that the payment schedule does not prohibit or limit the methods

               by which the United States may immediately enforce the judgment in full.

               The IRS will use the amount of restitution ordered as the basis for a civil

               assessment under 26 U.S.C. $ 6201(a)(4). Defendant does not have the

               right to challenge the amount of this restitution-based assessment. See 26

               U.S.C. $ 6201(aXaXC). Neither the existence of a restitution payment

               schedule nor Defendant's timely payment of restitution according to that

               schedule   will preclude the IRS from immediately collecting the full amount

               of the restitution-based assessment.

          f.   Defendant is entitled to receive credit for restitution paid pursuant to this

               plea agreement against those assessed civil tax liabilities due and owing for

               the same periods for which restitution was ordered. Defendant understands

               and agrees that the plea agreement does not resolve the Defendant's     civil

               tax liabilities, that the IRS may seek additional taxes, interest and penalties

               from Defendant relating to the conduct covered by this plea agreement and

               for conduct relating to another time period, and that satisfaction of the

               restitution debt does not settle, satisfy, or compromise Defendant's

               obligation to pay any remaining civil tax liability. Defendant authorizes

               release of information to the IRS for purposes of making the    civil tax and

               restitution based assessments.

          g.   Defendant understands that she is not entitled to credit with the IRS for any

               payment until the payment is received by the IRS.

United States v. Vukich
3: l8-cr-                                   Page I I


       Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 11 of 21
         h. If full   payment cannot be made immediately, Defendant agrees to make a

               complete and accurate financial disclosure to the IRS on forms prescribed

               by the IRS (including, but not limited to, IRS Form 433-A and Form 433-8'

               as appropriate), and to disclose to the IRS any and   all additional financial

               information and financial statements provided to the probation office.

               Defendant also agrees to provide the above-described information to the

               probation office.

          i.   If Defendant makes a payment of the restitution to the IRS prior to

               sentencing, Defendant agrees that she    will sign IRS Forrn 870, Form 2504,

               or other appropriate form enabling the IRS to make an immediate

               assessment of the   liability underlying the restitution agreed to in this plea

               agreement. Defendant agrees that she will not claim a refund of the

               payment or otherwise challenge the existence or amount of the tax liability

               underlying the agreed upon restitution    . lf the amount   of restitution to the

               IRS has not already been reduced to accormt for any such payments, the

               government agrees that the amount of the restitution to be ordered by the

               court shall be reduced by a payment made in conformity with this

               provision.

          j.   Defendant agrees to include a request that the Clerk of the Court send the

               information, along with Defendant's payments, to the IRS address below:

               IRS - RACS
               Attn: Mail Stop 6261, Restitution
               333 W. Pershing Ave.

United States v. Vukich
3: l8-cr-                                    Page 12


      Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 12 of 21
              Kansas City, MO 64108

IU.   ADVISORY I]NITED STATES SENTENCING GI,IIDELIIIES, GUIDELII\E
      APPLICATION AGREEMENTS, SENTENCING RECOMMEI\DATIONS

      A.      Advisory United States Sentencing Guidelines

       The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.] as well as the factors set forth in 18 U.S.C. $ 3553(a) when

considering the sentence to impose. The U.S.S.G. do not establish the statutory

maximum or minimum sentence applicable to the offenses to which the defendant is

pleading guilty. The U.S.S.G. are not mandatory and the Court is not bound to impose a

sentence recommended by the U.S.S.G.

       B.     GuidelineApplicationAgreements

       The parties have no agreements on any guideline applications unless set forth

below in this section.

              1.       Acceptance of responsibility

       If the United   States concludes that the defendant has satisfied the criteria set out   in

U.S.S.G. $ 381.1 and the applicable application notes, the United States agrees to

recommend the defendant for a two level downward adjustment for acceptance           of

responsibility and, if U.S.S.G. $ 3El.l(b) applies, to move for the additional one level

adjustment for acceptance of responsibility. If, at any time prior to imposition of the

sentence, the United States concludes that the defendant has failed to    fully satisfy the

criteria set out in U.S.S.G. $   3El.l, or has acted in a manner inconsistent with   acceptance




United States v. Vukich
3: I 8-cr-                                   Page 13


       Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 13 of 21
of responsibility, the United States will not make or, if already made, will withdraw this

recommendation and motion.

       C.       SentencingRecommendations

       The United States Probation Office will prepare the defendant's pre-sentence

report in which it will include a recommended calculation of the defendant's sentence

range under the U.S.S.G. Both the United States and the defendant        will   have the


opporhrnity to argue in support ofor in opposition to the guideline sentence range

calculation the U.S.P.O. recommends, as well as present evidence in support of their

respective sentencing arguments.

       The parties are free to recommend to the Court their respective positions on the

appropriate sentence to be imposed in this case based on the stipulated facts set forth in

Section II.C, any additional facts established at the imposition of sentence hearing' the

applicable statutory penalty sections, the advisory U.S.S.G., and the sentencing factors

set forth   in l8 U.S.C.   $ 3553.

IV.     ADDITIONAL AGREEMENTS BY UNITED STATES
        In exchange for the defendant's guilty pleas and the Court's acceptance ofthe

 defendant's pleas and the terms of this agreement, the United States agrees that it will not

 prosecute the defendant further for any other offense   -   now known   -   arising out of the

 subject of the investigation related to the charges brought in the lnformation in this case

 and the defendant's admissions set forth in Section   II.C.

        Provided, however, if the defendant's guilty pleas or sentence are rejected,

 withdrawn, vacated, reversed, set aside, or modified, at any time, in any proceeding, for

 United States v. Vukich
 3: l8-cr-                                  Page 14


       Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 14 of 21
any reason, the United States   will   be free to prosecute the defendant on all charges arising

out of the investigation of this case including any charges dismissed pu$uant to the terms

of this agreement, which charges will be automatically reinstated as well as for perjury

and false statements. The defendant hereby agrees that he/she waives any defense that

the statute of limitations bars the prosecution of such a reinstated charge'

Y.     WATVER OF TRIAL RIGI{TS, APPELLATE RIGIITS, COLLATERAL
       ATTACK RIGIITS, CLAIM FOR ATIOR}TEY FEES AI\TD COSTS' AI\[D
       RIJLE 410

       A.     Trial Rights

       Being aware of the following, the defendant waives these trial rights:

              -    If pleading to an lnformation, the right to have the charges presented to

                   the grand jury prior to entering the guilty plea;


              -    The right to a speedy and public trial by jury on the factual issues

                   establishing guilt or any fact affecting the mandatory minimum and

                   statutory penalties, and any issue affecting any interest in any assets

                   subject to forfeiture;


               -   The right to object to the composition of the grand or trial jury;


               -   The right to plead not guilty or to penist in that plea if it has already

                   been made;


               -   The right to be presumed innocent and not to suffer any criminal penalty

                   unless and until the defendant's guilt is established beyond a reasonable

                   doubt;



 United States v. Vukich
 3: I 8-cr-                                    Page 15


       Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 15 of 21
                  -   The right to be represented by counsel at trial and if necessary to have a

                      counsel appointed at public expense to represent the defendant at trial   -
                      the defendant is not waiving the right to have counsel continue to

                      represent the defendant during the sentencing phase of this case;


                  -   The right to confront and cross examine witnesses against the defendant,

                      and the right to subpoena witnesses to appear in the defendant's behalf;


                  -   The right to remain silent at trial, with such silence not to be used

                      against the defendant, and the right to testify in the defendant's own

                      behalf; and

                  -   The right to contest the validity of any searches conducted on the

                      defendant's property or Person.

         B.       Appellate Rights

         The defendant waives the right to appeal the convictions resulting from the entry

of guilty pleas to the charges set forth in this agreement. The defendant further agrees

that if the Court imposes a sentence that does not exceed the statutory maximum penalties


-   as set   forth in Section II.D above in this agreement, the defendant waives without

exception the right to appeal on all grounds contained in 18 U.S.C. $ 3742 the sentence

the Court imposes. The defendant understands that this waiver includes, but is not

limited to, forfeiture (if applicable), terms or conditions of probation (if applicable) or

supervised release, any fines or restitution, and any and all constitutional or legal

challenges to defendant's convictions and guilty pleas, including arguments that the

statutes to which defendant is pleading      guilty are unconstitutional, and any and all claims
United States v. Vukich
3:18-cr-                                       Page 16


         Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 16 of 21
that the statement of facts provided herein is insufficient to support defendant's pleas          of

guilty.

          By waiving these rights, the defendant understands that the convictions and

sentence the Court imposes     will be fmal. No other court will conduct appellate review of

the convictions or the sentence.

          The defendant agrees that the appellate and collateral attack waivers contained

within this agreement will apply to any 18 U.S.C. $ 3582(c) modifications,          as   well   as the


district court's decision to deny any such modification.

          Should the defendant file a notice of appeal in violation of this agreement, it       will

constitute a material breach ofthe agreement. The government is free to reinstate any

dismissed charges, and withdraw any motions for downward departures, or sentences

below the mandatory minimum made pursuant to l8 U.S.C. $ 3553(e).

          C.     Collateral Attack Rights

          The defendant agrees to waive all righs to collaterally attack the resulting

convictions and/or sentence     -   including terms or conditions of probation (if applicable) or

supervised release, and any fines or restitution    -    the Court imposes. The only exceptions

to this collateral attack waiver are as follows:    l)   any challenge to the conviction or

sentence alleging ineffective assistance of counsel        -   based on infomration not now

known to the defendant and which, in the exercise of reasonable diligence, could not be

known by the defendant at the time the Court imposes sentence; and 2) a challenge to the

voluntariness of the defendant's guilty pleas.



United States v. Vukich
3:   l8-cr-                                    Page I 7


          Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 17 of 21
       D.     Claim for Attorney Fees and Costs

       Because this is a negotiated resolution of the case, the parties waive any claim      for

the award of attomey fees and costs from the other party.

       E.     Evidence RuIe 410 and Fed. R. Crim. P. 11(f)

       By signing this agreement, the defendant admits the truth of the facts in the

Factual Basis portion of this agreement set forth in Section II.C. The defendant agtees

that the statements made by her in   siping this agreement shall be deemed usable and

admissible against the defendant as stipulations in any hearing, trial or sentencing that

may follow. The foregoing provision acts as a modification and express waiver of Federal

Rule of Evidence 410 and Federal Rule of Criminal Procedure l1(f), and is effective

upon the Court's acceptance of the guilty plea(s) in this case. This provision applies

regardless of whether the Court accepts this plea agreement.

YI.    ADEQUACY OF TITT AGREEMENT

       Pursuant to Local Criminal Rule I1.2(d)(7) and (8), this plea agreement is

appropriate in that it conforms with the sentencing goals that would otherwise be

applicable to the defendant's case if the defendant had gone to trial and had been

convicted on all counts in the charging instrument.

VII.   THE DEFENDAI{T'S ACCEPTANCE OF TIIE TERMS OF THIS PLEA
       AGREEMENT

       I, DONNA VUKICH, the defendant, affrm this document contains all of the

agreements made between me      -   with the assistance of my attomey   -   and the United

States regarding my pleas. There are no other promises, zlssurances, or agreements the



United States v.   Vukich
3: I 8-cr-                                  Page I 8


       Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 18 of 21
United States has made or entered into with me that have affected my decision to enter

any plea of guilty or to enter into this agreement. If there are any additional promises,

assurances, or agreements, United States and        I will jointly inform the Court in writing

before I enter my guilry pleas.

         I understand that no one, including my attomey, can guarantee the outcome of my

case or what sentence the Court may impose          if I plead guilty' If anyone, including my

attomey, has done or said anyhing other than what is contained in this agreement, I            will

inform the Court when I stand before it to enter my plea-

         I enter into this agreement understanding and agreeing that the conditions      set   forth

herein are obligatory and material to this agreement and that any failure on my part to

fulhll   these obligations   will constitute a material breach of this agreement. If I breach

this agreement, I agree the United States, in its sole discretion, may withdraw from this

agreement and may reinstate prosecution against me on any charges arising out of the

investigation in this matter. If my compliance with the terms of this plea agreement

becomes an issue, at an appropriate hearing, during which I agree any of my disclosures

will be admissible, the Court will determine whether or not I have violated the terms of

this agreement. I understand the govemment's burden to prove a breach will be by a

preponderance of the evidence.

         I understand the Court will ask me under an oath to answer questions about the

offenses to which I am pleading guilty and my understanding of this plea agreement.              I

understand that I may be prosecuted       ifl   make false statements or give false answers and

may suffer other consequences set forth in this agreement.

United States v. Vukich
3: l8-cr-                                        Page 19


         Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 19 of 21
      I have read this plea agreement carefully and understand it thoroughly. I know of

no reason why the Court should hnd me incompetent to enter into this agreement or to

enter my pleas. I enter into this agreement knowingly and voluntarily. I understand that

anything that I discuss with my attomey is privileged and confidential, and cannot be

revealed without my permission. Knowing this, I agree that this document     will   be fi1ed


with the Court.

       I am fully satisfied with the representation given me by my attorney and am

prepared to repeat this statement at the time I stand before the Court and enter my guilty

pleas. My attomey and I have discussed all possible defenses to the charges to which      I

am pleading guilty. My attomey has investigated my case and followed up on any

information and issues I have raised to my satisfaction. My attomey has taken the time to

fully explain the legal and factual   issues involved in my case to my satisfaction. We have

discussed the statutes applicable to my offense and sentence as well as the possible effect

the U.S.S.G. may have on my sentence.

       Based on my complete understanding of this plea agreement, I therefore admit that

I am guilty of Counts I and 2 of the lnformation.



DATED:      \r tq           tg                         1dN"'-Lct--
                                                    DONNAWKICH
                                                    Defendant

       As counsel for the defendant, I have conveyed all formal plea offers. I have
discussed the terms of this plea agreement with the defendant, have fully explained the
charges to which the defendant is pleading guilty, the necessary elements thereto, all
possible defenses, and the consequences of a guilty plea to a felony. Based on these
discussions, I have no reason to doubt that the defendant is knowingly and voluntarily

United States v. Vukich
3: I 8-cr-                                   Page 20


       Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 20 of 21
entering into this agreement and entering a plea of guilty. I know of no reason to
question the defendant's competence to make these decisions. If, prior to the imposition
of sentence, I become aware of any reason to question the defendant's competency to
enter into this plea agreement or to enter a p lea of guilty, I will immediately inform the
court.

DATED:          I     7r
                                                   B           Y
                                                   Attomey foTDONNA            CH


       On behalfofthe United States, the following accepts the defendant's offer to plead
guilty under the terms of this plea agreement.



DATED:
                 tl   '20       (   I
                                                   United
                                                   United   S   Aftomey




United States v. Vukich
3:   l8-cr-                                Page   2l

          Case 3:18-cr-00151-TMB Document 6 Filed 12/11/18 Page 21 of 21
